- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Table of Contents 1 - Press Release 3 Highlights 4 Main Information 6 Ratings 8 Summarized Analysis of Adjusted Income 9 Economic Scenario 20 Main Economic Indicators 21 Guidance 22 Statement of Income  Book vs. Managerial vs. Adjusted 23 2 - Economic and Financial Analysis 27 Balance Sheet 28 Adjusted Statement of Income  Consolidated 29 Financial Margin  Interest and Non-Interest 29  Financial Margin - Interest 30  Loan Financial Margin - Interest 32  Funding Financial Margin - Interest 48  Securities/Other Financial Margin - Interest 53  Insurance Financial Margin - Interest 53  Financial Margin  Non-Interest 54 Insurance, Private Pension and Savings Bonds 55  Bradesco Vida e Previdência 59  Bradesco Saúde  Consolidated 61  Bradesco Capitalização 62  Bradesco Auto/RE 64 Fee and Commission Income 66 Administrative and Personnel Expenses 72  Coverage Ratio 75 Tax Expenses 75 Equity in the Earnings (Losses) of Unconsolidated Companies 76 Other Operating Expenses (Net of Operating Revenues) 76 Operating Result 77 Non-Operating Income 77 3 - Return to Shareholders 79 Sustainability 80 Investor Relations Area  IR 80 Corporate Governance 81 Bradesco Shares 81 Main Indicators 83 Dividends / Interest on Shareholders Equity  JCP 84 4 - Additional Information 85 Products and Services Market Share 86 Compulsory/Liabilities 87 Investments in Infrastructure, Information Technology and Telecommunication 88 Market Risk 88 5 - Report of Independent Auditors 91 Independent Auditors Report on the Limited Review of Supplementary Accounting Information presented in the Report on Economic and Financial Analysis 92 6 - Financial Statements, Independent Auditors Report, Summary of the Audit Committees Report and Report of the Fiscal Council 93 Consolidated Financial Statements 94 1 Forward-Looking Statements This Report on Economic and Financial Analysis contains forward-looking statements relating to our business. Such statements are based on managements current expectations, estimates and projections about future events and financial trends, which could affect our business. Words such as: believes, anticipates, plans, expects, intends, aims, evaluates, predicts, foresees, projects, guidelines, should and similar expressions are intended to identify forward-looking statements. These statements, however, do not guarantee future performance and involve risks and uncertainties, which could be beyond our control. Furthermore, certain forward-looking statements are based on assumptions that, depending on future events, may prove to be inaccurate. Therefore, actual results may differ materially from the plans, objectives, expectations, projections and intentions expressed or implied in such statements . Factors which could modify actual results include, among others, changes in regional, national and international commercial and economic conditions; inflation rates; increase in customer delinquency on the account of borrowers in loan operations, with the consequent increase in the allowance for loan losses; loss of funding capacity; loss of clients or revenues; our capacity to sustain and improve performance; changes in interest rates which could, among other events, adversely affect our margins; competition in the banking sector, financial services, credit card services, insurance, asset management and other related sectors; government regulations and fiscal matters; disputes or adverse legal proceedings or rulings; as well as credit risks and other loan and investment activity risks . Accordingly, the reader should not rely excessively on these forward-looking statements. These statements are valid only as of the date they were prepared. Except as required under applicable legislation, we assume no obligation whatsoever to update these statements, whether as a result of new information, future events or for any other motive . Few numbers of this Report were submitted to rounding adjustments. Therefore, amounts indicated as total in certain charts may not correspond to the arithmetic sum of figures preceding them. 2 Highlights The main figures obtained by Bradesco in the first half of 2010 are presented below: 1.
